Citation Nr: 1622275	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for a chronic strain, right knee, with retropatellar pain syndrome. 

3.  Entitlement to an increased rating for a chronic strain, left knee, with retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively denied increased ratings for right and left knee disabilities, and denied entitlement to service connection for sleep apnea.

In a July 2012 rating decision, the RO granted separate service connection for laxity of the left knee and assigned a 10 percent disability rating, effective January 9, 2009.

The Board notes that in his March 2012 and April 2013 substantive appeals regarding the issues on appeal, the Veteran requested Board hearings.  However, he subsequently withdrew his request for a Board hearing in July 2013.  Thus, his requests for a Board hearing are considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  

Additionally, in a January 2015 statement, the Veteran requested that a December 2014 FOIA request be canceled as he had already received all the documentation from a previous FOIA request.  Therefore, he "has withdrawn his claim for copies."  As such, the Board finds that it may proceed with the current appeal.

The Board notes that in a June 2015 statement, the Veteran indicated that he is withdrawing from appeal "[e]rectile [d]ysfunction."  For clarification purposes, the Board points out that the Veteran did not perfect an appeal as to that issue.  On the contrary, following issuance of a February 2013 statement of the case that denied an increased rating for erectile dysfunction, the Veteran submitted a VA Form 9 in April 2013 limiting his substantive appeal to the issue of sleep apnea.  Thus, the appeal of the issue of entitlement to an increased rating for erectile dysfunction was not perfected and therefore, closed.

As a final preliminary matter, the Board observes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for left hip, low back, left shoulder, right shoulder, right toe, flat feet, and headache disabilities, as well as entitlement to increased ratings for right hip, right wrist, right hand, and hearing loss disabilities, as shown in the electronic claims file (VBMS).  Such appeals are contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for left hip, low back, left shoulder, right shoulder, right toe, flat feet, and headache disabilities, and increased ratings for right hip, right wrist, right hand, and hearing loss disabilities, will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that further development is necessary prior to adjudication of the Veteran's claim for increased ratings for his service-connected right and left knee disabilities, as well as the sleep apnea service connection claim.

The record shows that the Veteran's knees were last examined in January 2014.  Notably, that examiner stated that the Veteran did not have any meniscal conditions and did not indicate frequent episodes of joint effusion.  However, the record shows objective evidence of joint effusion in the knees in January 2009, April 2009, and December 2012, and a December 2012 MRI shows a small bleed tear of the posterior horn of the lateral meniscus in the left knee.  Thus, it appears that the January 2014 VA examiner did not accurately consider the Veteran's medical history in evaluating his knee disabilities.  Additionally, during subsequent April 2014 private treatment, the Veteran stated that his knee pain was worsening.  Given the foregoing, the Board finds that new examination is necessary.

Additionally, it appears that the Veteran has received private treatment for his knee disabilities, including from his private primary care physician.  Thus, ongoing private treatment records should be obtained, as well as updated VA treatment records.  

Finally, regarding sleep apnea, the Board notes that a September 2010 VA treatment notes references a private record from Sleep Disorders Center of Central Texas dated September 23, 2010, that was scanned into the VA medical records system.  However, that scanned record is not associated with the claims file.  As it is pertinent to the sleep apnea service connection claim, it should be associated with the claims file prior to adjudication of that claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorization forms for Metroplex Clinic Physicians, his private primary care physician, Dr. Kim, and any other medical care providers who have recently treated him for his bilateral knee disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain and associate relevant VA treatment records from March 2015 to the present, as well as any VA scanned private records related to sleep apnea, to specifically include a September 23, 2010, record from the Sleep Disorders Clinic of Central Texas.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  Then, schedule the Veteran for a VA joints examination to determine the nature and severity of his bilateral knee disability.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted and the findings reported in detail.  The examiner should report all symptomatology associated with the knee disabilities, to include any meniscal injury as shown in a December 2012 MRI of the left knee.

4.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





